Gray, C. J.
The assets remaining upon the settlement of the business of the partnership, being less than the amount contributed by all the partners to the common stock, must be divided among them according to the amount of their contributions, and the deficiency must be borne by the partners in the same proportions in which they were to bear profits and losses, that is to say, in this case, equally. Whitcomb v. Converse, 119 Mass. 38.
*326This rule is not affected by the fact that the defendant is an infant. According to the agreement between the parties, he contributed less than one eighth of the capital stock, and was to receive one third of the profits of the business. He actually entered into the partnership, had the benefit of it while it lasted, and drew out the greater part of his contribution. The assets remaining at the time of the dissolution being insufficient to pay the claims of all the partners, the loss of capital must fall upon the three partners in equal proportions, and the infant cannot throw upon his copartners the obligation of making up the deficiency. Breed v. Judd, 1 Gray, 455. Holmes v. Blogg, 2 Moore, 552 ; S. C. 8 Taunt. 508. Ex parte Taylor, 8 De G., M. & G. 254. Aldrich v. Abrahams, Hill & Denio, 423, 425. Medbury v. Watrous, 7 Hill, 110, 112, 113. Heath v. Stevens, 48 N. H. 251. Decree for the plaintiffs accordingly.